BERRY . DUNN . MCNEIL & PARKER BDMP CERTIFIED PUBLIC ACCOUNTANTS MANAGEMENT CONSULTANTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Community Bancorp. and Subsidiary We have audited the accompanying consolidated balance sheets of Community Bancorp. and Subsidiary as of December 31, 2009 and 2008 and the related consolidated statements of income, shareholders' equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Community Bancorp. and Subsidiary as of December 31, 2009 and 2008, and the consolidated results of their operations and their consolidated cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Portland, Maine March29, 2010 Vermont Registration No. 92-0000278 PORTLAND, ME  BANGOR, ME  MANCHESTER, NH WWW.BDMP.COM Community Bancorp. and Subsidiary Consolidated Balance Sheets December 31, 2009 and 2008 2009 2008 Assets Cash and due from banks $ $ Federal funds sold and overnight deposits Total cash and cash equivalents Securities held-to-maturity (fair value $45,543,000 at December 31, 2009 and $38,212,000 at December 31, 2008) Securities available-for-sale Restricted equity securities, at cost Loans held-for-sale Loans Allowance for loan losses ) ) Unearned net loan fees ) ) Net loans Bank premises and equipment, net Accrued interest receivable Bank owned life insurance Core deposit intangible Goodwill Other real estate owned (OREO) Prepaid expense Federal Deposit Insurance Corporation (FDIC) 0 Other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities Deposits: Demand, non-interest bearing $ $ NOW and money market accounts Savings Time deposits, $100,000 and over Other time deposits Total deposits Federal funds purchased and other borrowed funds Repurchase agreements Capital lease obligations Junior subordinated debentures Accrued interest and other liabilities Total liabilities Commitments and Contingent Liabilities (Notes 2, 6, 16, 17, 18 and 21) Shareholders' Equity Preferred stock, 1,000,000 shares authorized, 25 shares issued and outstanding ($100,000 liquidation value) Common stock, $2.50 par value; 10,000,000 shares authorized at December 31, 2009 and 2008, and 4,759,913 and 4,679,206 shares issued at December 31, 2009 and 2008, respectively (including 21,636 and 22,105 shares issued February 1, 2010 and 2009, respectively) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Less: treasury stock, at cost; 210,101 shares at December 31, 2009 and 2008 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Community Bancorp. and Subsidiary Consolidated Statements of Income For The Years Ended December 31, 2009 2008 Interest income Interest and fees on loans $ $ Interest on debt securities Taxable Tax-exempt Dividends Interest on federal funds sold and overnight deposits Total interest income Interest expense Interest on deposits Interest on federal funds purchased and other borrowed funds Interest on repurchase agreements Interest on junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service fees Income from sold loans Income on bank owned life insurance Net realized gains on securities 0 Other income Total non-interest income Non-interest expense Salaries and wages Employee benefits Occupancy expenses, net Write down of Fannie Mae preferred stock FDIC insurance Amortization of core deposit intangible Other expenses Total non-interest expense Income before income taxes Income tax benefit ) ) Net income $ $ Earnings per common share $ $ Weighted average number of common shares used in computing earnings per share Dividends declared per common share $ $ Book value per share on common shares outstanding at December 31, $ $ The accompanying notes are an integral part of these consolidated financial statements. COMMUNITY BANCORP. AND SUBSIDIARY Consolidated Statements of Shareholders’ Equity Years Ended December 31, 2009 and 2008 Common Stock Preferred Stock Shares Amount Shares Amount Balances, December 31, 2007 $ 25 $ Comprehensive income, net of taxes Net income 0 0 0 0 Net unrealized holding gain on securities available-for-sale, net of tax, $217,212 0 0 0 0 Total comprehensive income Cash dividends declared - common stock 0 0 0 0 Cash dividends declared - preferred stock 0 0 0 0 Issuance of common stock 0 0 Balances, December 31, 2008 25 Comprehensive income, net of taxes Net income 0 0 0 0 Net unrealized holdingloss on securities available-for-sale, net of tax, $216,352 0 0 0 0 Total comprehensive income Cash dividends declared - common stock 0 0 0 0 Cash dividends declared - preferred stock 0 0 0 0 Issuance of common stock 0 0 Balances, December 31, 2009 $ 25 $ The accompanying notes are an integral part of these consolidated financial statements. Accumulated Additional other Total paid-in Accumulated comprehensive Treasury shareholders' capital deficit income stock equity $ $ ) $ $ ) $ 0 0 0 0 0 0 0 ) 0 0 ) 0 ) 0 0 ) 0 0 0 ) ) 0 0 0 0 0 ) 0 ) 0 ) 0 0 ) 0 ) 0 0 ) 0 0 0 $ $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. Community Bancorp. and Subsidiary Consolidated Statements of Cash Flows For The Years Ended December 31, 2009 2008 Cash Flow from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation and amortization, premises and equipment Provision for loan losses Deferred income tax benefit ) ) Net gain on sale of securities ) 0 Net gain on sale of loans ) ) Loss on sale or disposal of fixed assets 0 Loss on sale of OREO 0 Loss (gain) on Trust LLC ) Amortization (accretion) of bond premium (discount), net ) Write down on Fannie Mae preferred stock Write down on OREO 0 Proceeds from sales of loans held for sale Originations of loans held for sale ) ) Increase (decrease) in taxes payable ) Decrease in interest receivable Increase in prepaid FDIC insurance assessment ) 0 Decrease in mortgage servicing rights Decrease in other assets Increase in bank owned life insurance ) ) Amortization of core deposit intangible Amortization of limited partnerships Decrease in unamortized loan fees ) ) Decrease in interest payable ) ) Increase in accrued expenses Decrease in other liabilities ) ) Net cash provided by operating activities Cash Flows from Investing Activities: Investments - held-to-maturity Maturities and paydowns Purchases ) ) Investments - available-for-sale Sales, maturities and paydowns Purchases ) ) Purchase of restricted equity securities 0 ) (Decrease) increase in limited partnership contributions payable ) Investments in limited partnership ) ) Increase in loans, net ) ) Proceeds from sales of bank premises and equipment, net of capital expenditures Proceeds from sales of OREO 0 Recoveries of loans charged off Net cash (used in) provided by investing activities ) 2009 2008 Cash Flows from Financing Activities: Net increase (decrease) in demand, NOW, money market & savings accounts ) Net decrease in time deposits ) ) Net (decrease) increase in repurchase agreements ) Net (decrease) increase in short-term borrowings ) Proceeds from long-term borrowings 0 Repayments on long-term borrowings 0 ) Decrease in capital lease obligations ) ) Dividends paid on preferred stock ) ) Dividends paid on common stock ) ) Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents: Beginning Ending $ $ Supplemental Schedule of Cash Paid During the Period Interest $ $ Income taxes $ $ Supplemental Schedule of Noncash Investing and Financing Activities: Change in unrealized gain on securities available-for-sale $ ) $ Loans and bank premises transferred to OREO $ $ Fair value adjustment of Fannie Mae preferred stock $
